                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9          CHARLES WALTER WEBER,                            CASE NO. C18-0972-JCC
10                             Plaintiff,                    ORDER
11                     v.

12          OFFICER OLDENHUIS, et al.,

13                             Defendants.
14

15          This matter comes before the Court on Plaintiff’s objections (Dkt. No. 12) to United
16   States Magistrate Judge James Donohue’s Report and Recommendation (Dkt. No. 10) regarding
17   Plaintiff’s 42 U.S.C. § 1983 complaint (Dkt. No. 5). Having thoroughly considered the Report
18   and Recommendation, the Plaintiff’s objections, and the relevant record, the Court finds oral
19   argument unnecessary and hereby OVERRULES Plaintiff’s objections and ADOPTS Judge
20   Donohue’s Report and Recommendation.
21   I.     BACKGROUND
22          Plaintiff Charles Weber is an inmate at the Monroe Correctional Complex in Monroe,
23   Washington. (Dkt. No. 5 at 3.) He alleges that on December 6, 2017, correctional staff searched
24   his cell block and confiscated his writings from the “Book of Shadows,” a religious text. (Id. at
25   3–4.) Mr. Weber alleges that he unsuccessfully attempted to reclaim his property by writing
26   letters to prison staff, proceeding through the prison’s grievance procedure and appeals process,


     ORDER
     C18-0972-JCC
     PAGE - 1
 1   and filing a tort claim against the State of Washington. (Id. at 3–6.) Mr. Weber then brought this

 2   lawsuit, pursuant to 42 U.S.C. § 1983, requesting monetary damages to compensate him for the

 3   loss of his property. (Id. at 6.)

 4           Judge Donohue found that Mr. Weber’s complaint alleges deprivation of his property

 5   without due process of law. (Id. at 3.) Judge Donohue noted that where a plaintiff alleges that

 6   their property was taken by a state employee, either negligently or intentionally, no federal due

 7   process claim exists so long as an adequate state post-deprivation remedy is available. (Id. at 2)

 8   (citing Hudson v. Palmer, 468 U.S. 517, 533 (1984); Parratt v. Taylor, 451 U.S. 527, 540-41
 9   (1981), overruled on other grounds by Daniels v. Williams, 474 U.S. 327 (1986)). Judge
10   Donohue found that Mr. Weber had not alleged that Washington’s tort claim process was
11   inadequate, and thus that Mr. Weber had failed to state a claim upon which relief could be
12   granted. (Id. at 3) (citing Wash. Rev. Code § 4.92). Judge Donohue therefore recommends that
13   the Court dismiss the complaint with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).
14           Mr. Weber objects to Judge Donohue’s Report and Recommendation. (Dkt. No. 12.)
15   After detailing his administrative efforts to reclaim his property and his unsuccessful state tort
16   claim, Mr. Weber argues that his complaint should not be dismissed because “he has shown by
17   clear and convincing evidence and facts that his due process rights have been violated.” (Id. at 9)
18   (original in all caps).

19   II.     DISCUSSION

20           A.      Report and Recommendation to Dismiss

21           Judge Donohue correctly concluded that Mr. Weber’s complaint fails to state a claim

22   upon which relief can be granted. (See Dkt. No. 10.) Mr. Weber claims that prison officials

23   deprived him—whether negligently or intentionally—of his writings without affording him due

24   process of law. (See generally Dkt. No. 1.) That is not a cognizable claim so long as Washington

25   provides an adequate post-deprivation remedy. Hudson, 468 U.S. at 531–33. Mr. Weber

26   unsuccessfully pursued Washington’s administrative and tort claims remedies—although he


     ORDER
     C18-0972-JCC
     PAGE - 2
 1   disputes the outcome of those processes, he does not appear to argue that they are inadequate in a

 2   constitutional sense. (See Dkt. No. 5 at 5.) Nor is there any evidence in the record that suggests

 3   Washington’s remedies are inadequate. Thus, as Judge Donohue concluded, Mr. Weber has

 4   failed to state a claim upon which relief can be granted and his complaint must be dismissed. 28

 5   U.S.C. § 1915(e)(2)(B)(ii).

 6   III.   CONCLUSION

 7          For the foregoing reasons, the Court OVERRULES Plaintiff’s objections (Dkt. No. 12)

 8   and ADOPTS Judge Donohue’s Report and Recommendation in full (Dkt. No. 10). Plaintiff’s
 9   complaint is DISMISSED with prejudice. While Mr. Weber has not stated a claim for
10   deprivation of property without due process of law, he may elect to bring different claims arising
11   out of the same allegations, such as for violations of his First Amendment right to freedom of
12   expression or free exercise of religion, which may be cognizable under 42 U.S.C. § 1983.
13          DATED this 13th day of November 2018.




                                                           A
14

15

16
                                                           John C. Coughenour
17                                                         UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26


     ORDER
     C18-0972-JCC
     PAGE - 3
